Dear Mayor Eason:
You advise this office that the Village of Clarks has been reclassified as a town.1 You ask what effect this change will have on the required number of aldermen.
The provisions of R.S. 33:382 are applicable and perinently provide:
  § 382. Number of aldermen; election; municipal districts; divisions of the board
  A. The number of aldermen in a city shall not be less than five nor more than nine; the number of aldermen in a town shall be five; and the number of aldermen in a village shall be three.
The language of the statute requires that the number of aldermen in a town shall be five. The use of the word "shall" is mandatory, not permissive. See R.S. 1:3.2 Thus the Town of Clarks must now have five members serving on the board of aldermen.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 33:341 defines municipalities and provides:
§ 341. Division into cities, town and villages
Municipal corporations shall be divided into three classes: cities, towns, and villages. Those having five thousand inhabitants and more are cities; those having less than five thousand but more than one thousand inhabitant are towns; and those having one thousand and fewer inhabitants are villages.
2 R.S. 1:3 provides:
§ 3. Words and phrases; how construed
Words and phrases shall be read with the context and shall be construed according to the common and approved usage of the language. Technical words and phrases, and such others as may have acquired a peculiar and appropriate meaning in the law, shall be construed and understood according to such peculiar and appropriate meaning. The word "shall" is mandatory and the word "may" is permissive.